SOMERVILLE, J.
— The evidence shows that the defendant neither made the sale of the liquor, nor was he interested in it; nor was he interested in the money paid for it. He only aided the witness Angel to make the purchase, and he can not as accessory be more guilty than the principal for whom he acted. The fact of Angel being a minor aid not change the nature of the transaction. The law does not make the buying of spirituous liquors by a minor an offense; *53it is only the selling or giving of such liquors to a minor, without the consent of the parent, guardian, or other person having the lawful control of the minor, or without the requisition of a physician for medicinal purposes. The case falls directly within the principle decided in the following cases: Campbell v. State, 79 Ala. 271; Young v. The State, 58 Ala. 358; Morgan v. State, 81 Ala. 72.
The court erred in its several rulings. Its judgment is reversed, and a judgment will be rendered in this court discharging the defendant.
Bevérsed and rendered.